Citation Nr: 1121655	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
The Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran had recognized guerrilla service from February 1945 to January 1946.  He also served as Philippine Scout from January 1946 to January 1949.  He died in November 1981.  The Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which declined to reopen a previously denied claim of service connection for the cause of the Veteran's death.  

The issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009 is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed administrative decision in October 2008, the RO declined to reopen the previously denied claim of service connection for the cause of the Veteran's death.

2. Evidence received since the October 2008 administrative decision is either redundant or cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim.






CONCLUSIONS OF LAW

1. The October 2008 administrative decision became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence submitted since the October 2008 administrative decision is not new and material and the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, the VCAA notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by a letter dated in November 2009.  This letter advised the Appellant of the fact that the Veteran was not service connected for any disability during his lifetime and of what would need to be shown to substantiate a claim of service connection for cause of death for a condition not yet service-connected.  In addition, the letter advised the Appellant of the reason her claim of service connection for cause of the Veteran's death had previously been denied - that is, that there was no evidence of in-service occurrence of the primary causes of death - and of what would constitute new and material evidence in order to reopen the claim.  The definitions of new and material evidence were also provided.  



Additionally, the Appellant was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf.  The notice included the general provisions for the effective date of a claim. 

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Kent v. Nicholson, 20 Vet. App. 1 (2006); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (notice of the evidence needed to substantiate service connection for the cause of the Veteran's death).  

Although the Appellant was not provided with timely VCAA notice with respect to the elements of a claim of service connection for the cause of death or to the elements necessary to reopen a previously denied claim, the Appellant was not prejudiced by the timing defect error because she was provided a meaningful opportunity to submit additional evidence after the requisite notice was sent.  The Appellant did file additional evidence and argument in the form of her own written statement in December 2009 and her Substantive Appeal (VA Form 9) in after the Hupp- and Kent- compliant notice was furnished.  

Moreover, the claim was then subjected to de novo review by a Decision Review Officer, and a Statement of the Case was issued in February 2010.  





As the purpose of the VCAA notice was to notify the Appellant of the information and evidence not of record that was necessary to substantiate the claim, and as VA developed the record to assist the Appellant in support of the claim, the Appellant was not harmed as the interests that the VCAA notice was designed to protect ere not affected, that is, the essential fairness of the adjudication was not affected because of the timing of the notice.  Based on the facts and circumstances of the entire record, the Board finds no evidence that the Appellant was prejudiced by timing deficiencies with respect to the required specialized VCAA notice for claims to reopen and service connection for the cause of the Veteran's death.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has notified the Appellant of the inability to obtain the Veteran's service treatment records, particularly for his service in the Philippine Scouts.  In addition, the Appellant has furnished statements from the Veteran's treatment providers attesting that the relevant medical evidence no longer exists.  The Veteran's death certificate is of record, as is a separation examination from June 1946.  The Appellant has not identified any additional pertinent records for the RO to obtain on her behalf.  

With respect to claims to reopen previously denied claims of service connection, under the duty to assist, a VA medical opinion is not authorized unless and until new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).  As new and material evidence has not been presented to reopen the claim of service connection for the cause of the Veteran's death, no medical opinion is required under the duty to assist.



As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

Separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories. As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence Previously Considered

The Appellant originally filed for service connection for the cause of the Veteran's death in February 2003.  The evidence submitted in support of that claim included treatment notes showing that the Veteran had pulmonary tuberculosis as early as 1963 with symptoms including coughing and chest pain.  

Other evidence of record at the time of the October 2008 decision denying reopening was the evidence set forth below.

A written statement submitted by the Veteran's treating physician, F.B.A., indicated that he had treated the Veteran between 1963 and 1980 for complaints of afternoon fever, productive cough, chest and back pain, and emaciation.  The physician noted that the Veteran had been experiencing the symptoms of moderately advanced pulmonary tuberculosis, and stated that they began when he was serving as a guerilla in late 1945.  

Also of record was the Veteran's death certificate, showing that he died in November 1981.  The primary causes of death were listed as cardiac arrest, myocardial infarction, and advanced pulmonary tuberculosis.

The written statement of the Appellant in May 2003 listed the treatment the Veteran received after service, including for pulmonary tuberculosis.  Among the treatment identified was that rendered by Dr. A.R., from 1950 to 1962, with records no longer available due to the death of the physician, and that by Dr. F.B.A, from 1963 to 1980.  A written statement by the son of Dr. A.R. attested that he remembered his father treating the Veteran after the war, but the records of that treatment were no longer available.




In a rating decision in September 2003, the RO denied service connection for the cause of the Veteran's death.  Other evidence relied on in denying the claim included the Veteran's service separation examination report showing that in January 1946, he was in good health, and his chest X-ray was negative.

In appealing the denial, the Appellant asserted that at the time of his discharge from the Philippine Scouts in 1949, the Veteran was already suffering from pulmonary tuberculosis.  She also asserted that short after his discharge from service, he began receiving treatment for this condition from Dr. A.R.

In July 2004, following a hearing with a Decision Review Officer, the Appellant submitted a written statement in which she withdrew her appeal for service connection for the cause of the Veteran's death.

In June 2005, the Appellant filed to reopen her claim of service connection for the cause of the Veteran's death.  She cited the Veteran's military service, his death certificate showing death from myocardial infarction and advanced pulmonary tuberculosis.  This reopened claim was not pursued and she filed again for reopening in August 2008.  Again, the necessary documentation was not provided and the attempt to reopen the claim was denied in October 2008.

Newly Submitted Evidence

In July 2009, the Appellant again sought to reopen the previously denied claim.  To that end, she submitted copies of much of the evidence already of record, including the Veteran's service information and documents related to his (unsuccessful) claim of service connection for pulmonary tuberculosis in 1955 showing the unavailability of service treatment records.


In addition, the Appellant submitted a written statement by Dr. B.G.L. asserting that he treated the Veteran for pulmonary tuberculosis between 1958 and 1965.  The doctor stated that he clearly recalled treating the Veteran, and what his condition was at the time, but his records were no longer available.

In a written notice filed in September 2009, the Appellant noted that there was widespread devastation and food scarcity in the Philippines following World War II.  She asserted that starvation during the war while fighting could be one of the contributory factors to the Veteran's death, which she argued was due to his services as a soldier."  She cited to all of the previously submitted evidence regarding his treatment by various doctors for pulmonary tuberculosis after service.  In her notice of disagreement filed a short time later, she asserted that the mental and physical exertion of the Veteran's work as a soldier led to malnutrition and could be a contributory factor to the Veteran's death.  She also argued that his health was greatly affected at the time of discharge due to myocardial infarction and coronary disease, as well as pulmonary tuberculosis.

In additional written statements filed in November 2009, December 2009, and March 2010, the Appellant again asserted that the Veteran had tuberculosis at the time of his service separation in 1949 or shortly thereafter.  She stated that the Veteran was not afforded an examination prior to discharge in 1949 and asserted that his pulmonary tuberculosis was manifested within three years of that discharge, that is, within the presumptive period under 38 C.F.R. §§ 3.307 and 3.309.  She argued that the medical evidence of record supported these assertions.

Analysis

The Appellant has applied for service connection for the cause of the Veteran's death on several occasions.  



The original claim was denied in September 2003 on the grounds that there was no evidence that the conditions which caused the Veteran's death - myocardial infarction and advanced pulmonary tuberculosis - began in service or within the presumptive period after service separation.  Nor was there any evidence of a relationship between these conditions and any illness, injury, or event in service.  In October 2008, the RO denied her claim to reopen this matter, on the grounds that new and material evidence had not been received.  

In order for the evidence submitted since October 2008 to be considered new and material, it must relate to the basis for the prior denial of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, it must be new, meaning not previously considered and not cumulative of evidence previously considered, and it must be material, meaning raising a reasonable possibility of substantiating a claim of service connection.  38 C.F.R. § 3.156(a).

The Board notes that the Appellant has continuously referred to evidence regarding the Veteran's health being affected by coronary disease and myocardial infarction at the time of his discharge, in addition to pulmonary tuberculosis.  While coronary disease and myocardial infarction are the two other primary causes of death listed on the Veteran's death certificate, none of the Appellant's evidence, either submitted with the prior claim or with the claim to reopen, relates to a heart condition and the evidence is not new and material. 

In reviewing the evidence submitted by the Appellant in support of her claim to reopen, the Board is unable to find any new and material evidence.  While there are some statements and theories advanced by the Appellant that may not have been previously considered, the actual evidence provided is either cumulative or duplicative of evidence previously of record and considered.





The statements submitted from the Veteran's treating physicians were either photocopies of statements submitted with the 2003 claim or reiterated the same facts as set forth in those statements, for example, the Veteran had been treated for pulmonary tuberculosis starting as early as 1950, and that this condition had its onset in service.  Also while the statement of Dr. B.G.L. has not previously been considered, it states that the Veteran was treated for tuberculosis between 1958 and 1965. This is simply a restatement of information already considered.  Regardless of the theory advanced, without new and material evidence the claim cannot be reopened.  Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).

In addition, the Appellant argued that the physical and psychological toll of the war had rendered her husband more vulnerable to disease, including tuberculosis.  The argument does not change the Appellant's basic assertion that the Veteran incurred tuberculosis in service or shortly thereafter.  Therefore, it is also cumulative, that is, supporting evidence of evidence previously considered, and cumulative evidence does not meet the standard of new and material evidence under 38 C.F.R. § 3.156.

Finally, the Appellant asserts that the Veteran was not afforded an examination at the time of his separation from service in 1949.  This argument, likewise, is not evidence, let alone new and material evidence.  











In light of the foregoing, the Board finds that new and material evidence on the question of service connection for the cause of the Veteran's death has not been provided.  Therefore, the claim may not be reopened, and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.156; Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been submitted, reopening of the claim of service connection for the cause of the Veteran's death is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


